DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 10/31/22 is acknowledged. Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006161261 issued to Iwata et al. in view of USPUB 20120264884A1 issued to Liu et al.
Iwata et al. disclose making a stretchable nonwoven fabric is produced from a blended fiber web composed of a fiber made of the 1st component resin and a fiber composed of the 2nd component resin. As a fabric is made, it naturally is made from more than one fiber, thereby meeting the limitation of at least two fibers in claim 6. The 1st component resin is a polystyrene elastomer consisting of (1) a block copolymer having at least one each of (a) a polymer block obtained by mainly using an aromatic vinyl compound and (b) a polymer block obtained by mainly using a conjugated diene compound provided that at least a part of the double bond of the copolymer is hydrogenated or (2) a random copolymer of an aromatic vinyl compound and a conjugated diene compound provided that at least a part of the double bond of the copolymer is hydrogenated. The 2nd component resin is a thermoplastic elastomer. [abstract].   The second component resin is at least one selected from the group consisting of polyurethane elastomers, polyamide elastomers, polyester elastomers, and polyolefin elastomers.  The resin component may further contain additives such as silica and is blended in the fiber formation process. 
	Iwata et al. fail to disclose the size of the silica additives and if it is surface modified in any way.  This is remedied by the teachings of USPUB 20120264884A issued to Liu et al. 
	Liu et al. are from the same art of endeavor i.e. coating on a plethora of surfaces [0038] such as fibers and fabrics using silica nanoparticles [0037] which have been surface modified by aliphatic or aromatic hydrocarbons [0181]. Additional polymers such as fluoroalkyl can also be employed [0139]. The coating taught by Liu et al. are amphiphobic in nature i.e. superhydrophobic [0003-0006].  Regarding the properties sought in claim 7 of strain, it is the position of the Office that the claimed resultant properties as desired in Claim 7, would be inherent if not obvious to the combination of Iwata and Liu et al.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. bicomponent fibers that are compositionally the same with the amphiphobic particles which make it superhydrophobic).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once Iwata and Liu et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP